Citation Nr: 9909485	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA purposes.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to the 
time of his death in September 1944.  The appellant claims to 
be the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. All evidence necessary for resolution of the issue on 
appeal has been obtained.

2. The veteran and the appellant married in May 1937.

3. The veteran and the appellant were divorced in August 
1944.

4. The appellant and the veteran did not live together after 
the date of the divorce.

5. The veteran died in September 1944.

6. The appellant remarried in December 1953.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 3.1, 3.50, 
3.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the appellant's claim is "well-
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background:  The record reflects that the appellant 
and veteran were married in May 1937.  In this regard, the 
Board notes that the names of the veteran and the appellant 
are incorrectly identified on the Marriage License.  However, 
a statement from the officiating minister of this marriage 
ceremony, dated in June 1945,  as well as notarized 
statements from the appellant and the veteran's mother, both 
dated in June 1945, certify that the individuals identified 
on the Marriage License and the appellant and the veteran are 
the same people.  The notarized statements from the appellant 
and the veteran's mother further state that the veteran and 
the appellant were divorced on August 19, 1944.

The veteran entered active military service in January 1943.  

A true and certified copy of a Decree of Divorce reflects 
that the marriage of the veteran and the appellant was 
terminated on August 19, 1944.  

A Report of Death from the Adjutant General's Office of the 
War Department reflects that veteran died in September 1944.  
This document lists A.L.T. as the veteran's wife, separated.  
Evidence contained in the claims file indicates that, when 
questioned in this regard, the appellant said that it was a 
mistake.

The appellant's claim for VA death benefits was received in 
February 1997.  She indicated that she and the veteran were 
married in May 1937 and this marriage ended by his death.

In her April 1997 Statement in Support of Claim, VA Form 21-
4138, expressing disagreement with the RO denial of her 
claim, the appellant specified that she was requesting 
compensation to which she would have been entitled from the 
time of the veteran's death to December 4, 1953, the date on 
which she remarried.

During her August 1997 personal hearing, the appellant 
testified that she and the veteran were married in 1937 and 
the veteran subsequently left her and the child that was born 
of their union.  She recalled that she did not ask him to 
leave and she continued to have affection for him.  He was 
welcome to live with her.  She further recalled that, in the 
fall of 1943, the veteran told her of his desire to live with 
her and their child if he did not get drafted.  The appellant 
stated that she never filed for divorce and, as far as she 
knows, the veteran did not do so either.  She claimed that 
the divorce decree contained in the claims file is not valid 
because it is not in her hand writing.  She also claimed that 
she did not sign the June 1945 notarized statement which 
reflects that she was divorced from the veteran on August 19, 
1944, and she did not know why the veteran's mother would 
sign such a statement.  

In October 1997, the appellant submitted a statement in which 
she alleged that the veteran's sister may have contrived a 
fraudulent divorce.

Criteria:  Under 38 C.F.R. § 3.5, the term "dependency and 
indemnity compensation" means a monthly payment made by the 
Department of Veterans Affairs to a surviving spouse, child, 
or parent.

Under 38 C.F.R. § 3.1(j) "marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.

Under 38 C.F.R. § 3.50, a "spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), and a "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of Sec. 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50; see also 38 U.S.C.A. § 101(3) (West 1991).

Analysis:  Initially, the Board observes that the appellant 
has achieved the status of a claimant based upon the 
uncontested validity of her marriage to the veteran in May 
1937.  Colon v. Brown, 9 Vet. App. 104, 107 (1996); 38 C.F.R. 
§ 3.205.  However, the determinative issue here is her status 
as a "surviving spouse."  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.  This element is clearly not met in view of the valid 
final divorce decree issued in August 1944, prior to the 
veteran's death, that dissolved the marriage of the appellant 
and the veteran.

The veteran and appellant were divorced in August 1944 as is 
clearly evidence by facially valid records of a divorce 
judgment entered by a Texas court of competent jurisdiction.  
While the appellant claims that she was never notified of 
this divorce action, that she never filed for divorce, and 
that she never executed a notarized statement showing that 
such divorce had occurred; the records of this divorce 
clearly reflect that the appellant was served with process in 
a manner found to be acceptable to the District Court of 
Smith County in the City of Tyler, Texas.  The appellant has 
submitted no evidence of a successfully prosecuted collateral 
attack to that judgment of divorce which is certainly valid 
on its face.

It is acknowledged that the appellant has argued that her 
separation from the veteran occurred exclusively as a result 
of the veteran leaving her and their child.  However, the 
relative fault of either party in that initial separation is 
not dispositive in this case, in light of later events which 
are documented, principally including evidence of the 
dissolution of the marriage of the veteran and the appellant 
followed by her subsequent remarriage in December 1953. 

The facts of this case appear to be controlled by Koch v. 
Brown, 4 Vet. App. 568 (1993), and warrant the conclusion 
that the appellant cannot be recognized as a surviving spouse 
under 38 U.S.C.A. § 101(3) because the appellant and the 
veteran were divorced as evidenced by a divorce judgment 
valid on its face which preceded the veteran's death, and it 
is not contended that the parties cohabited at any time 
thereafter.

Accordingly, inasmuch as the preponderance of the evidence in 
this case shows that the veteran and the appellant were 
divorced in August 1944 and did not live together after this 
divorce, the Board concludes that the criteria for 
recognition of the appellant as the veteran's surviving 
spouse for VA purposes are not met.


ORDER

The appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for VA purposes is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 




- 6 -




